Citation Nr: 1729091	
Decision Date: 07/25/17    Archive Date: 08/04/17

DOCKET NO.  13-06 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder (PTSD)

2. Entitlement to an initial rating in excess of 10 percent for chronic hepatitis C infection. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric Struening, Associate Counsel



INTRODUCTION

The Veteran had active duty service from September 1968 to November 1971.  This case comes before the Board of Veterans' Appeals (Board) from an October 2011 rating decision by the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO) that (1) granted service connection for PTSD with a 30 percent evaluation, effective May 19, 2010; (2) granted service connection for chronic hepatitis C infection with a noncompensable (0 percent) evaluation, effective May 19, 2010; and (3) denied service connection for septic meningitis.  The Veteran appealed the ratings of PTSD and chronic hepatitis C.

An interim November 2012 rating decision by the Philadelphia, Pennsylvania RO increased the rating for PTSD from 30 percent to 50 percent, effective May 19, 2010.

An interim August 2013 rating decision by the Philadelphia, Pennsylvania RO (1) increased the rating for PTSD from 50 percent to 70 percent, effective May 19, 2010, and (2) increased the rating for chronic hepatitis C infection from noncompensable (0 percent) to 10 percent, effective May 19, 2010. 

As 70 percent and 10 percent are less than the maximum schedular rating for PTSD and chronic hepatitis C, respectively, and the Veteran has not expressed satisfaction with either rating, the appeal is continued.  AB v. Brown, 6 Vet. App. 35 (1993).

This case is now in the jurisdiction of the St. Petersburg, Florida RO.

In his January 2013 VA Form 9 substantive appeal, the Veteran requested a Travel Board hearing.  In a March 2017 statement he withdrew the hearing request.

The issue of entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) has been raised by the record in April 2013 and July 2013 claims, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary to ensure that there is a complete and accurate record upon which to decide the Veteran's claims, so that every possible consideration is afforded.

It appears that pertinent VA and private treatment records are outstanding.  In both his December 2010 claim and August 2013 application for TDIU the Veteran reported that he had been receiving treatment for PTSD at a VA clinic in Sewell, New Jersey beginning in November 2010, and in his April 2013 application for TDIU the Veteran reported he had been hospitalized from May 28, 2012 to June 13, 2012 at the Kennedy Trauma Center in Camden, New Jersey.  However, records of treatment from the Gloucester Community Based Outpatient Clinic (CBOC), the VA facility in Sewell, New Jersey, after March 2011 and from the Kennedy Trauma Center are not associated with the record and have not specifically been sought.  As the records of such treatment are likely to contain information pertinent to the matter at hand, and because VA records are constructively of record, these records must be sought.

The Board notes that the most recent VA examinations to evaluate the Veteran's PTSD and chronic hepatitis C infection were in July 2013.  In light of the allegation of worsening and the lengthy intervening period, contemporaneous examinations to ascertain the current severity of the disabilities are necessary.  

The Board also notes that the Veteran has moved to a new address since his last VA examination, which he provided in a June 2016 statement.  The RO should contact him at this new address and schedule examinations at facilities local to him.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should update the Veteran's address in its systems per the information noted in the Introduction, described above.

2. The AOJ should obtain for the record the complete clinical records of all VA evaluations and treatment the Veteran has received for PTSD and chronic hepatitis C, to specifically include treatment received at the Gloucester CBOC.  He should also be asked to identify (and provide authorizations for VA to obtain records of) any private evaluations and/or treatment he has received for PTSD and for hepatitis C not already associated with the record, to specifically include the Kennedy Trauma Center in Camden, New Jersey.  The AOJ should obtain for the record complete clinical records of all such evaluations/treatment from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If any private records sought are not received pursuant to VA's request, the AOJ should so advise the Veteran, and also advise him that ultimately it is his responsibility to ensure that private treatment records are received.

3. Thereafter, the AOJ should arrange for a VA mental health examination of the Veteran to assess the current severity of his PTSD. The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should also have available for review the 38 C.F.R. § 4.130 criteria for mental disorders.  The examiner should note the presence or absence of each symptom listed in the criteria for ratings above 70 percent (and also note any symptoms of similar gravity found that are not listed).  If any reported mental health symptoms are clearly attributable to a non-service connected disability, rather than PTSD, the examiner must so state.  The examiner must also describe the effects of PTSD on the Veteran's social and occupational functioning, taking into account his education and experience.  The examiner must include a rationale and reasoning with all opinions and conclusions provided.

4. The AOJ should also arrange for the Veteran to be examined to determine the current severity of his chronic hepatitis C infection.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  The examiner should state whether the Veteran has fatigue, malaise, nausea, vomiting, anorexia, arthralgia, or upper right quadrant pain, and if so the frequency and duration in a 12 month period.  The examiner must also describe the effects of chronic hepatitis C on the Veteran's social and occupational functioning, taking into account his education and experience.  The examiner must include a rationale and reasoning with all opinions and conclusions provided. 

5. The AOJ should then review the record and readjudicate the claims.  If either claim remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






